Order entered August 27, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00981-CV

      IN RE GUIDEONE NATIONAL INSURANCE COMPANY, ET AL., Relators

                Original Proceeding from the 134th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-09972

                                          ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relators to bear the costs of this original proceeding.


                                                    /s/   DAVID J. SCHENCK
                                                          JUSTICE